Citation Nr: 1748292	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  15-10 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1957 to April 1959.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).

The claim was previously remanded in August 2016 for further development and adjudication by the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation at any time during this appeal.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.2, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unable to maintain gainful employment as the result of his service-connected disabilities.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16 (a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a).  For the purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16  (a)(2) (2016).

For the Veteran to prevail on a claim for a TDIU, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether the Veteran is entitled to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

If a Veteran fails to meet the schedular requirements above, an extraschedular rating is for consideration where the Veteran is nonetheless unemployable due to service connected disability.  38 C.F.R. § 4.16 (b) (2016); Fanning v. Brown, 4 Vet. App. 225 (1993).  The United States Court of Appeals for Veterans Claims (Court) has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321  (b)(1)... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16 ."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.  The Board may not grant a TDIU pursuant to 38 C.F.R. § 4.16 (b) in the first instance.  Rather, the matter must be referred to the Director of Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board notes that the Appeals Resource Center referred the issue of consideration of an extraschedular rating for a TDIU to the Director of Compensation and Pension Service.  In an August 2017 decision, the Director concluded that an extraschedular rating was not warranted.  However, pursuant to Wages v. McDonald, 27 Vet. App. 233, 236 (2015), nothing in the language of 38 C.F.R. § 4.16 (b) purports to limit the Board's scope of review of the Director's decision and that the Board shall be the final authority on all benefits decisions under 38 U.S.C.A. § 7104 (a).  While Wages dealt with extraschedular TDIU, the Court extended a similar holding to extraschedular ratings under § 3.321(b).  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  As such, the Board will make its own determination regarding whether the Veteran's symptoms warrant extraschedular ratings.

The Board will not reproduce the medical evidence of record in its entirety in this section.  Instead, this analysis will only focus on that evidence that pertains specifically to employment.

The Veteran contends that he is unable to secure substantially gainful work due to his service-connected bilateral hearing loss and tinnitus.  

The Veteran is service-connected for bilateral hearing loss, rated as 30 percent disabling since May 16, 2012 and 40 percent disabling since May 2, 2017; and tinnitus, rated as 10 percent disabling as of May 16, 2012.  The combined disability rating is 40 percent since May 16, 2012 and 50 percent since May 2, 2017.  Thus, the Veteran has not met the threshold disability percentage requirements of 38 C.F.R. § 4.16(a) at any time during the period under consideration.  

The Veteran submitted VA Form 21-8940 dated April 2013, in which he stated he worked at a call center, Univers Workplace Solutions, for 35 hours per week from July 2012 until February 2013, when he became too disabled to work.  He also indicated that he worked in real estate sales at Century 21 Realtors for 40 hours per week from April 1997 to January 2001.  He noted that he had four years of college and was licensed as an insurance agent in September 2010.  The Veteran indicated that he did not have any additional education or training.  He cited his service-connected bilateral hearing loss and tinnitus as disabilities that prevented him from securing or following substantially gainful employment.  In an addendum dated October 2013, the Veteran stated that he wrote several novels and reported negligible sales.  An updated Form 21-8940 received in December 2013 further indicated the Veteran had tried to obtain employment by applying to administrative, clerical, and call center jobs in February and March 2013.  According to the Veteran, he could not continue his work as a Benefits Counselor due to inadequate communication with clients, and his hearing loss resulted in negative interviews for full-time employment due to difficulty hearing interview questions and the need for repetition.  The Veteran further stated that interviewers were skeptical about his ability to perform job functions.

VA Form 21-8940 dated October 2016 stated that the Veteran left his last job due to his disability.  He also stated that he held an MBA degree and reiterated his challenges with effective communication with clients due to his hearing loss and claimed auditory processing disorder. 

During an October 2013 VA examination, it was noted that the Veteran would experience difficulty hearing, from a distance or especially in background noise, and may require frequent repetition during normal conversations.  The examiner acknowledged that the Veteran's disabilities would be frustrating, but ultimately opined that they would not prevent him from obtaining and maintaining gainful employment.  Additionally, the examiner concluded that these impairments would not prevent the Veteran from performing physical and sedentary activities of employment.

In a Statement in Support of Claim received in January 2014, the Veteran stated that he was self-employed as a writer, and worked 40 hours per week with negligible earnings.  He stated that "writing is an occupation that does not require hearing" and he would write novels while looking for a full-time job.  In addition, he stated that his tinnitus and need for repetition of questions interfered with understanding interview questions.  

Another statement dated January 24, 2014 indicated that the Veteran received royalties of less than $100 from writing books.  He noted that he had recent temporary employment and his supervisors were aware of his hearing problems, but he had not been asked back for work lately.  The Veteran also stated that he could not function effectively as a real estate agent because he would be excluded from conversation. 

While VA received completed VA Forms 21-8940 from the Veteran's prior employers, Century 21 Realtors and Univers Workplace Solutions, the Board notes that the Veteran completed and submitted his own responses to the forms as well.  Univers Workplace Solutions advised that the Veteran worked as a Benefits Counselor from July 2012 to December 2013, and cited the fact that the Veteran was an on-call, temporary/seasonal employee as the reason for termination.  The Veteran asserted that he was laid off from that position and had been working 40 hours per week.  Century 21 Realtors confirmed that the Veteran worked in real estate sales from June 1999 to January 2001, approximately 10 to 40 hours per week, and cited moving out of the area as the reason for the Veteran's termination.  The Veteran maintains he was terminated because he could not perform his duties due to hearing loss.    

In his VA Form 9 Appeal, the Veteran stated that he received fewer and fewer offers to work cases as a part-time seasonal Benefits Counselor, until he eventually was not offered any work during the busy fourth quarter open enrollment period.  He also noted that clients would ask to speak to his supervisor regarding his frequent requests for repetition in conversation. 

A VA Medical Center (VAMC) treatment note dated May 2015 indicated that the Veteran was previously the president of Delta Dental Insurance Company and recently did benefits counseling, but was not asked back because of his auditory processing difficulties.  Another treatment note indicated that the Veteran had tried to work and was unable to get a job, but he remained hopeful about being able to go back to work.  Notably, January 2016 and March 2017 VAMC treatment notes indicated that the Veteran did some work as a gatekeeper at the community he lives in.

A Social Work and Industrial Survey was conducted in November 2016.  The Veteran reported to the examiner that in 1997, he had taken an early retirement as president of Delta Dental Insurance, after working there for 20 years.  The Veteran further stated that he had wanted to retire early and requested retirement because he had difficulty understanding communications at high level meetings and he believed the company outgrew him due to his hearing disability.  In addition to the jobs previously discussed, the record also demonstrates that the Veteran previously held the following occupations: Comptroller at Arista Corporation from 1974 to 1976; Senior Accountant at Hexcel Corporation from 1967 to 1973; Accounting at Cutter Laboratories from 1964 to 1967; and Typist at Sepco, Inc. from 1959 to 1963.  The Veteran reported that his hearing impairment negatively impacted his ability to perform his duties, as he had difficulty communicating with customers and staff without asking them to repeat themselves.  He found it especially challenging when multiple conversations were taking place at the same time or in situations with background noise.  The examiner concluded that the Veteran's service-connected hearing impairments negatively impacted his suitability for employment as an Accountant in a financial institution.  

The Veteran received a Disability Benefits Questionnaire (DBQ) examination in May 2017 for his hearing loss and tinnitus.  The Veteran reported that his hearing loss affected speech understanding and his tinnitus affected his hearing ability.  As with the October 2013 DBQ examination, the May 2017 examiner checked "yes," that the Veteran's hearing loss and tinnitus impacted ordinary conditions of daily life, including ability to work (based upon the Veteran's reports of functional impairment).  In the 2017 DBQ Medical Opinion, however, the examiner stated that the Veteran's physical and sedentary activities should not be impaired due to his hearing impairment.  She also stated that due to the degree of hearing loss, the Veteran would have significant difficulty with communication in most environments, especially in background noise, and that the hearing loss would present a safety issue for audible alarms.

In August 2017, the Director of Compensation and Pension Service issued an Advisory Opinion, ultimately finding that the evidentiary record failed to show the Veteran was precluded from employment due to service-connected hearing loss and tinnitus, and entitlement to extraschedular TDIU was not warranted.  The Director stated that although the Veteran's symptoms would impact his prior employment as an executive or accountant in a financial institution, the evidence did not support a finding that the Veteran was precluded from employment entirely.

The evidence of record does not show impairment so severe as to prevent the Veteran from securing and maintaining employment.  Rather, the probative evidence of record does not demonstrate the Veteran is unemployable solely due to his service-connected disabilities.

The Board considers the Veteran's assertions that he is unable to work as a result of his service-connected disabilities, and recognizes that it must analyze the competency, credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Despite the inconsistencies in the work history set forth by the Veteran, the Board finds that the Veteran is competent to report symptoms such as ringing in the ears, difficulty hearing with background noise, and his requests for repetition during conversations with others.  The Board further acknowledges the statements of the Veteran's wife and former coworker indicating that the Veteran had difficulty with hearing during meetings and when talking to clients on the phone.  

Notwithstanding, the Board finds that the Veteran's assertions of unemployability are outweighed by the most probative medical evidence of record, which indicates that his service-connected disabilities do not prevent him from obtaining substantially gainful employment due to functional impairment.  The VA examiners have consistently found that the Veteran is not precluded from physical and sedentary activities due to his hearing impairment.  Although the Social Work and Industrial Survey determined that the Veteran's service-connected impairments negatively impact his suitability for employment as an Accountant in a financial institution, there is no evidence in the record to support a finding that the Veteran was totally precluded from employment due to his disabilities.  

The Board has also considered the Veteran's vocational background, experience, and education.  While the Veteran's work history has consisted of accounting and executive jobs, and more recently, a call center job involving extensive telephone use, this alone does not show that the Veteran is unable to transition to a job involving physical or sedentary activity.  The information received from the Veteran's employers does not indicate that the Veteran was incapable of performing his work duties due to service-connected disabilities.  Moreover, the evidence shows that the Veteran was able to do some work as a gatekeeper.  Additionally, the Veteran has been self-employed as a writer, which the Board notes is not hindered by the Veteran's service-connected disabilities.  

The Veteran's service-connected disabilities are not, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the most probative medical evidence of record reflect that his service-connected conditions rendered him individually unable to follow any substantially gainful occupation during that time.  With consideration of the above, the Board finds that the Veteran is not unemployable due solely to service-connected disabilities.  Therefore, TDIU on an extraschedular basis due to service-connected diabetes is not warranted.  The preponderance of the evidence is against the claim.  As such, the appeal is denied. 



ORDER

Entitlement to a TDIU is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


